Citation Nr: 0533515	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  02-15 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Entitlement to service connection for an human 
immunodeficiency virus (HIV)-related illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel





INTRODUCTION

The veteran served on active duty from December 1969 to 
December 1972, and again from June 1974 to May 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2000 and September 2001 rating 
actions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania that denied the 
veteran's claim of entitlement to service connection for 
hepatitis C and for an HIV-related illness.  The veteran 
perfected a timely appeal of these determinations to the 
Board.

When this matter was previously before the Board in December 
2003, the case was remanded for additional development and 
adjudication.  This having been completed, the matter is 
again before the Board.  


FINDINGS OF FACT

1.  The medical evidence establishes that the veteran does 
not currently have an ongoing hepatitis C infection.

2.  The weight of the medical evidence establishes that the 
veteran's HIV-related illness is not related to an in-service 
disease or injury.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for hepatitis C are not met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303 (2005).

2.  The criteria for establishing entitlement to service 
connection for an HIV-related illness are not met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to his claim.  

In the present case, the RO, in letters dated in February 
2001, and April and October 2004, provided the veteran with 
the required notice under 38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159(b).  By way of these letters, the veteran was 
furnished notice of the types of evidence needed in order to 
substantiate his claims of service connection, as well as the 
types of evidence VA would assist him in obtaining.  The 
veteran was informed of his responsibility to identify, or 
submit directly to VA medical evidence that shows a currently 
disability, evidence of a disease or injury in service, and 
medical evidence of a link between his current disability and 
service.  The veteran was also informed that this evidence 
could consist of medical records or medical opinions, and 
was, by these letters, invited to send evidence relevant to 
his claims to VA.  

By way of May 2000 and September 2001 rating decisions, a 
June 2002 Statement of the Case, and April and June 2005 
Supplemental Statements of the Case, the RO advised the 
veteran and his representative of the basic law and 
regulations governing his claims, and the basis for the 
denial of his claims.  These documents, as well as the RO's 
VCAA and development letters, also specifically informed the 
veteran of the cumulative information and evidence previously 
provided to VA, or obtained by VA on the veteran's behalf.

In the present case, the Board notes that VA provided 
adequate VCAA notice only after the initial unfavorable 
decision in this case.  While the notice provided was not 
given prior to the first RO adjudication of the claim, the 
notice was provided by the RO prior to the April and June 
2005 Supplemental Statements of the Case, and prior to the 
transfer and certification of the veteran's case to the 
Board.  The Board also finds that the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), and observes that the veteran and 
his representative have had time to consider the content of 
the notice and respond with any additional evidence or 
information relevant to the claim.  Based on the above, the 
Board concludes that any defect in the timing of the VCAA 
notice is harmless error.  See generally, Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  To decide 
the appeal on these facts would not be prejudicial error to 
the veteran.

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement, pertaining to the evidence 
in the claimant's possession or a similar request to that 
effect).  See also, Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In this context, it is well to observe that the VCAA 
requires only that the duty to notify be satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Sutton v. 
Brown, 9 Vet. App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the appellant's service records, 
post-service medical treatment records, a VA examination in 
connection with his claims, and statements submitted by the 
veteran and his representative in support of his claim.  
Here, the Board also notes that this matter was previously 
remanded in order to afford the veteran an opportunity to be 
examined by a VA physician in connection with his claims.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims.  Moreover, the veteran's 
representative has been given the opportunity to submit 
written argument.  Therefore, under the circumstances of this 
case, VA has satisfied its duty to assist the veteran in this 
case.  Accordingly, further development and further expending 
of VA's resources is not warranted and adjudication of his 
claims on appeal poses no risk of prejudice to the veteran.  
See 38 U.S.C.A. § 5103A; see, also, Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

II.  Entitlement to service connection for hepatitis C and 
an HIV-related illness.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  For certain chronic diseases, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

A.  Hepatitis C.

Following a careful review of the record, the Board finds 
that service connection is not warranted for hepatitis C.  

The medical evidence in this case consists of the veteran's 
service medical records, post service treatment records, and 
a VA examination conducted in January 2005.  The veteran's 
service medical records are negative for complaints of or 
treatment for hepatitis C.  After service, the medical 
evidence shows that the veteran was treated for possible 
hepatitis C beginning in mid 1999.  The veteran's VA 
treatment records include diagnoses of hepatitis C in August 
and November 1999. 

In January 2005, the veteran was afforded a VA examination in 
connection with his claim.  The examiner noted that the 
veteran does have the serum markers for hepatitis C virus 
infection but also noted that he has no hepatitis C virus 
load.  The examiner further explained that "although 
infected somewhere on the way with hepatitis C virus, the 
claimant is in that fortunate small group of patients who 
spontaneously clear hepatitis C virus and the claimant does 
not have ongoing hepatitis C virus infection."  The examiner 
diagnosed the veteran as "examined for ongoing hepatitis C 
infection - not found."


In light of the foregoing, the Board must deny the veteran's 
claim.  While the veteran has presented evidence indicating 
diagnoses of hepatitis C, the VA examiner that conducted the 
January 2005 examination concluded after examination that the 
veteran is in that fortunate small group of patients who 
spontaneously clear hepatitis C virus and the claimant does 
not have ongoing hepatitis C virus infection. The evidence is 
therefore against a finding that the veteran suffers from an 
ongoing hepatitis C infection.  And without a current 
condition, a claim for entitlement to service connection for 
this condition cannot be sustained.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In so finding, the 
Board notes that a lay person, such as the veteran, is not 
competent on his own to establish a medical diagnosis or show 
a medical etiology; such matters require medical expertise.  
38 C.F.R. § 3.159(a)(1) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions; see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Because the medical evidence in this case is 
against a showing that the veteran currently has an ongoing 
hepatitis C infection, there is no basis upon which to 
establish service connection for this condition.

B.	An HIV-related illness.

The veteran has also requested service connection for an HIV-
related illness.

In this case, the veteran was diagnosed with HIV infection in 
late 1999.  The VA treatment notes that accompany the 
diagnosis indicate that the reason the veteran went for 
testing was that his wife tested positive during pregnancy.  
There is no indication in the veteran's service medical 
records that he was seen or treated for an HIV-related 
illness in service, although the veteran reports several risk 
factors for HIV in service, including numerous female sexual 
partners and intravenous drug use with shared needles.  In 
addition, the veteran was tested in June 1990 for HIV.  He 
was found to be nonreactive

In January 2005, the veteran was afforded a VA examination in 
connection with his claim.  The examiner noted that the 
veteran was first recognized as having an HIV-related illness 
infection in late 1999 after his wife, who is a native of 
Africa and with whom he had a coital relationship since 1998, 
tested positive for HIV infection.  To date the veteran has 
been symptom free.  While the examiner stated that he could 
not give a date of onset for the veteran's HIV-related 
illness, the examiner did stated that "it is highly unlikely 
that the claimant was infected with HIV-related illness virus 
before 1990 because the CBC done at the PVAMC in 1990 
demonstrates a normal while count and a higher than normal 
lymphocyte count and one would not see those findings in HIV 
infection..."  In conclusion, the VA examiner found that 
"there is absolutely no evidence that the claimant's HIV 
infection occurred during the military service ending in 
1988."

Finally, in support of his claim, the veteran submitted the 
statement of the Chief of Infectious Diseases at the 
Philadelphia, Pennsylvania, VA Medical Center.  In this 
statement, dated in April 2005, the physician noted that the 
veteran has been seen at the Infectious Diseases clinic since 
February 2002.  The physician noted that the veteran had 
multiple risk factors for HIV infection in service and gave 
the opinion that the likely time of exposure for the veteran 
to have acquired HIV was during the time he was on active 
duty in Europe.  He also stated, however, that he could not 
exclude the possibility that the veteran's current wife was 
the source of his infection since neither of them was tested 
prior to their marriage.  There is no indication that this 
physician reviewed the veteran's claims file prior to giving 
his opinion, to include the 1990 test results indicating no 
HIV infection at that time.

In light of the foregoing, the Board finds that the evidence 
of record is against a finding that the veteran's HIV-related 
illness is related to a disease or injury in service.  Here, 
the Board notes that the VA examiner who examined the veteran 
in January 2005 in connection with his claim did not find 
such a connection.  This examiner based his opinion primarily 
on the results of testing done in 1990 indicating no HIV 
infection at that time.  He also noted that the veteran's 
current wife was HIV positive and that their sexual 
relationship had not started until 1998.  And while the April 
2005 report of the veteran's VA physician indicated that the 
veteran may have contracted HIV infection in service, he also 
could not rule out the veteran's current wife as the source 
of the infection, and there is no indication that the 
veteran's files were available for this physician's review in 
connection with his opinion, to include the 1990 test results 
indicating no HIV infection in 1990.  Based on the foregoing, 
the Board concludes that the January 2005 VA examiner's 
opinion is the better supported opinion in this case.  See 
Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 
(Fed. Cir.1999) (unpublished decision), cert. denied 120 
S.Ct. 1251 (2000) (it is not error for the Board to value one 
medical opinion over another, as long as a rationale basis 
for doing so is given).

While the veteran may feel that his condition is related to 
his time in the service, as a lay person the veteran is not 
competent to establish a medical diagnosis or show a medical 
etiology; such matters require medical expertise.  38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  In this case the weight of the evidence is against a 
finding that the veteran's HIV-related illness is related to 
his active duty service.  Service connection for an HIV-
related illness must therefore be denied.  


ORDER

Service connection for hepatitis C is denied.

Service connection for an HIV-related illness is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


